Citation Nr: 0933828	
Decision Date: 09/09/09    Archive Date: 09/17/09

DOCKET NO.  05-05 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1. Entitlement to service connection for hypertension, 
secondary to service-connected diabetes mellitus, type II.

2. Entitlement to total disability rating due to individual 
unemployability (TDIU rating).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1963 to 
March 1964 and from May 1964 to November 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in January 
2004 and April 2004 by the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Louis, Missouri.  In July 
2008, the Board remanded the case to the agency of original 
jurisdiction (AOJ) for additional development, and it now 
returns to the Board for appellate review. 

In his March 2005, the Veteran requested hearing before a 
Veterans Law Judge, via videoconference.  In March 2007, the 
Veteran withdrew his request for such hearing.  As no further 
communication from the Veteran with regard to a hearing has 
been received, the Board considers his request for a hearing 
to remain withdrawn.  See 38 C.F.R. §§ 20.702(d), (e); 
20.704(d), (e) (2008).


FINDINGS OF FACT

1. Hypertension is not shown by the medical evidence of 
record to have been caused or aggravated by the Veteran's 
service-connected disabilities.

2. The competent evidence does not demonstrate that the 
Veteran is unable to obtain or maintain substantially gainful 
employment due solely to service-connected disabilities. 


CONCLUSIONS OF LAW

1. Hypertension is not proximately due to or the result of 
service-connected diabetes mellitus, type II.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. § 3.310 (2008).

2. The criteria for entitlement to a TDIU rating have not 
been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

VA must inform a claimant about the information and evidence 
not of record that is necessary to substantiate the claims, 
the information and evidence that VA will seek to provide, 
and the information and evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (revised 73 
Fed. Reg. 23353-23356, April 30, 2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Additionally, in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), the Court of Appeals for Veterans Claims 
(Court) held that VCAA notice requirements also apply to the 
evidence considered in determinations of the degree of 
disability and effective date of the disability once service 
connection has been established.  

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims 
for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this case, the Veteran was provided with a VCAA 
notification letter in August 2003 with regard to his TDIU 
claim and in February 2004 with respect to his hypertension 
claim.  Each letter was sent prior to their respective 
initial unfavorable AOJ decisions issued in January 2004 and 
April 2004.  An additional letter was sent in February 2007. 
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see 
also Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where 
notice was not provided prior to the RO's initial 
adjudication, this timing problem can be cured by the Board 
remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).  

The Board observes that the pre-adjudicatory VCAA notices 
issued in August 2003 and February 2004 informed the Veteran 
of how VA would assist him in developing his claims, and his 
and VA's obligations in providing such evidence for 
consideration.  Additionally, the August 2003 letter advised 
him of the evidence necessary to substantiate a TDIU rating, 
and the February 2004 letter provided the evidence necessary 
to substantiate a claim for service connection on a secondary 
basis.  

With regard to the notice requirements under Dingess/Hartman, 
the Board observes that the Veteran was not provided notice 
as to disability ratings and effective dates.  Nevertheless, 
the Board finds that no prejudice has resulted from this 
omission.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the Veteran has been prejudiced 
thereby).  As the Board herein concludes that the 
preponderance of the evidence is against the Veteran's 
service connection and TDIU rating claims, all questions as 
to the assignment of disability ratings and effective dates 
are rendered moot.  Therefore, the Board finds that the 
Veteran was provided with all necessary notice under VCAA 
prior to the initial adjudication of his claims. 

Accordingly, the Board determines that the content 
requirements of VCAA notice have been met and the purpose of 
such notice, to promote proper development of the claims, has 
been satisfied.  See Vazquez-Flores v. Peake, 22 Vet. App. 
37, 41 (2008), citing Mayfield v. Nicholson, 444 F.3d 1328, 
1333 (Fed. Cir. 2006).  Based on the above, the Board finds 
that further VCAA notice is not necessary prior to the Board 
issuing a decision.

VA has also fulfilled its duty to assist the Veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the Veteran's claims and providing him 
with a VA examination.  The Veteran's service treatment 
records, VA medical records, private medical records, and the 
reports of March 2004, September 2008, and October 2008 VA 
examinations were reviewed by both the AOJ and the Board in 
connection with adjudication of his claims.  The Veteran has 
not identified any additional, relevant records that VA needs 
to obtain for an equitable disposition of his claims. 

As for the VA examinations and opinions of record, the Board 
notes that when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  Here, the Board determines that the VA 
examinations of record are adequate for rating purposes.  
Specifically, each examiner reviewed the claims file, 
documented the Veteran's self-reported medical history, and 
examined the Veteran prior to assessing his disabilities and 
providing any necessary opinion.  Nothing in the record 
suggests that the information reviewed by the examiners was 
incomplete or insufficient to serve as a basis for an opinion 
or that the opinions provided were not properly supported by 
the record.  38 C.F.R. § 3.159(c)(4).  Therefore, the Board 
finds that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issues on appeal 
has been met.  

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the Veteran's 
claims without further development and additional efforts to 
assist or notify the Veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran).  Therefore, the Board determines that the 
Veteran will not be prejudiced by the Board proceeding to the 
merits of the claims.


II. Hypertension

The Veteran contends that service connection for hypertension 
is warranted on the basis that the disorder has been 
aggravated beyond its normal progression by his service-
connected diabetes mellitus.  Thus, he argues that service 
connection is warranted for hypertension on a secondary 
basis.  The Board notes that the Veteran has not argued, nor 
does the record reflect, that his hypertension is 
presumptively or directly related to his active duty military 
service.  In this regard, the first evidence of record 
referring to hypertension is from 2001, over sixteen years 
after the Veteran's discharge from the service.  The Board is 
not obligated to consider "all possible" substantive 
theories of recovery, when such theories have no support in 
the record, and therefore will not discuss service connection 
for hypertension on a direct or presumptive basis further.  
See Robinson v. Mansfield, 21 Vet. App. 545, 559 (2008), 
aff'd Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
Veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Id. at 448. Temporary or 
intermittent flare-ups of symptoms of a condition, alone, do 
not constitute sufficient evidence aggravation unless the 
underlying condition worsened. Cf. Davis v. Principi, 276 F. 
3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective 
from October 10, 2006; however, the new provisions require 
that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level 
of disability and comparing it to current level of 
disability. 71 Fed. Reg. 52744-47 (Sept. 7, 2006). Although 
the stated intent of the change was merely to implement the 
requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the 
new provisions amount to substantive changes to the manner in 
which 38 C.F.R. § 3.310 has been applied by VA in Allen-type 
cases since 1995.  Consequently, the Board will apply the 
older version of 38 C.F.R. § 3.310, which is more favorable 
to the claimant because it does not require the establishment 
of a baseline before an award of service connection may be 
made and the Veteran's claim was filed prior to the effective 
date of the revised regulation.

For VA purposes, hypertension means that diastolic blood 
pressure is predominantly 90 mm. or greater, and /or systolic 
blood pressure is predominantly 160 mm. or greater.  See 38 
C.F.R. § 4.104, Diagnostic Code 7101 (2008), Note (1).  
The Veteran's service treatment records are silent for 
reference to hypertension or high blood pressure readings as 
described by VA regulations.  However post-service treatment 
records reflect that the Veteran has been treated for 
hypertension since August 2001.  Thus, the record reflects 
that the Veteran has a current diagnosis of hypertension. 

Post-service VA treatment records also show that the Veteran 
has a current diagnosis of diabetes mellitus.  Glucose 
intolerance was first noted in August 2001 with subsequent 
records showing a diagnosis of diabetes mellitus.  Therefore, 
the Board now turns to whether the Veteran's hypertension was 
caused or aggravated by his service-connected diabetes 
mellitus.  

In this regard, the Board notes that there are two VA 
examinations of record.  At a March 2004 VA examination, the 
examiner reviewed the claims file and evaluated both the 
Veteran's hypertension and diabetes mellitus.  He then noted 
that the Veteran's hypertension and diabetes mellitus were 
diagnosed at approximately the same time, and that there was 
no evidence of diabetic nephropathy.  Thus, he opined that 
the Veteran's hypertension was not at least as likely as not 
caused by his diabetes mellitus.   

In September 2008, the Veteran was afforded another VA 
examination in order to address the question of whether the 
Veteran's hypertension was aggravated by his diabetes 
mellitus.  The VA examiner noted that the Veteran's claims 
folder had been reviewed, and that the literature concerning 
this issue generally reflects that diabetes mellitus and 
hypertension do not have a causal relationship.  Thus, the VA 
examiner opined that the hypertension was not caused or 
aggravated by his diabetes mellitus.  

There are no contradictory competent opinions of record.  The 
Board acknowledges the Veteran's statements as to the 
etiology of his hypertension.  Laypersons are competent to 
speak to symptomology when the symptoms are readily 
observable.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
However, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the question of diagnosis and causation.  See Jones v. Brown, 
7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Hence, the Veteran is competent to 
describe symptoms that may be related to his hypertension, 
e.g., dizziness, but he is not competent to diagnose 
hypertension or opine as to the cause or severity of his 
hypertension.  Absent competent evidence of a relationship 
between the Veteran's hypertension and his military service 
or his diabetes mellitus, service connection is not warranted 
on a secondary basis. 

III. TDIU rating

The Veteran contends that his service-connected disabilities 
render him unemployable.  Specifically, he argues that his 
back and leg disabilities prevent him from sitting or 
standing for any length of time and that his diabetes 
mellitus affects his memory and diminishes his job prospects 
because of the insurance costs imposed on the employer.  As 
such, he claims that he is entitled to a TDIU rating.  

A total disability evaluation may be assigned where the 
schedular evaluation is less than total when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, or if 
there are two or more disabilities, there shall be at least 
one ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2008).

"Substantially gainful employment" is not currently defined 
in VA regulations.  For a veteran to prevail on a claim based 
on unemployability, the record must reflect some factor which 
takes the claimant's case outside the norm for such a veteran 
and not just that the Veteran is unemployed or has difficulty 
finding employment.  Marginal employment is not substantially 
gainful employment.  38 C.F.R. § 4.16(a).  For purposes of 38 
C.F.R. § 4.16(a), marginal employment generally shall be 
deemed to exist when a veteran's earned annual income does 
not exceed the amount established by the U.S. Department of 
Commerce, Bureau of the Census, as the poverty threshold for 
one person.  However, consideration shall be given in all 
claims to the nature of the employment and the reasons for 
termination.  Id. 

Service connection is in effect for the following 
disabilities:
*	residuals, lumbar laminectomy and disc excision with 
degenerative changes, evaluated as 40 percent disabling;
*	diabetes mellitus, type II, evaluated as 20 percent 
disabling;
*	hiatal hernia, evaluated as 10 percent disabling;
*	peripheral neuropathy of the left foot, evaluated as 10 
percent disabling;
*	peripheral neuropathy of the right foot, evaluated as 10 
percent disabling;
*	residuals of partial excision of the left great toenail, 
evaluated noncompensably;
*	residuals of partial excision of the right great 
toenail, evaluated noncompensably;
*	high frequency hearing loss in the left ear, evaluated 
noncompensably;
*	scar from an appendectomy, evaluated noncompensably; and
*	erectile dysfunction, evaluated noncompensably.

His combined rating evaluation is 70 percent.  Thus, the 
Veteran meets the criteria of having at least one disability 
rated at 40 percent and additional disabilities to equal at 
least 70 percent.  Therefore, the Veteran meets the threshold 
criteria for assignment of a TDIU rating.

However, the medical evidence fails to establish that the 
Veteran's service-connected disabilities prevent him from 
obtaining or maintaining substantially gainful employment.  
In this regard, the Veteran was afforded multiple VA 
examinations in October 2008 for each of his service-
connected disabilities to ascertain their effect on his 
employability.  Overall, the examiner concluded that the 
Veteran's disabilities did not render him unemployable.  
Specifically, the examiner noted that the Veteran's blood 
sugar was under very good control, and although he was not 
allowed to drive a truck because he is insulin-dependent, he 
could do sit- down work and other work that provided rest 
breaks.  As for the hiatal hernia, the examiner noted that 
the Veteran's symptoms had improved with medication and 
weight loss and that they would not interfere with his work.  
Finally with regard to the peripheral neuropathy and spine 
disabilities, the examiner stated that the Veteran could do 
sit-down work that did not require lifting over 25 pounds.  
Thus, the examiner indicated that the Veteran's service-
connected disabilities did not preclude all forms of 
employment.

Additionally, the September 2008 VA examiner who evaluated 
the Veteran's hypertension proffered an opinion as to the 
effect of the Veteran's service-connected hypertension had on 
his employability.  She noted that the Veteran attributes 
many symptoms that affect his daily life to his hypertension, 
such as dizziness, fatigue, shortness of breath.  However, 
the examiner indicated that his obesity, depression, and low 
back pain are more likely to cause the problems that 
interfere with his activities of daily living.  Therefore, 
she stated that the Veteran's hypertension would not 
significantly affect employment.

Thus, the competent evidence of record does not demonstrate 
that the Veteran is unable to obtain or maintain 
substantially gainful employment due to his service-connected 
disabilities.  The Board acknowledges the Veteran's 
statements with respect this claim.  Particularly, the Board 
notes the Veteran's contentions that his legs will go numb 
and ache with prolonged sitting and that employers will not 
hire him due to the cost of insuring people with diabetes 
mellitus.  See Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005) (the Veteran can attest to factual matters of which he 
had first-hand knowledge); see also Layno at 465.  

With regard, to the former, the Board appreciates the 
difficulties imposed by the Veteran's symptoms; however, 
merely having problems with his legs due to sitting does not 
alone mean he is unemployable.  Additionally, the Board notes 
that such symptoms would seem to contradict the opinion of 
the October 2008 VA examiner; however, the Board notes that 
the examiner states that the Veteran can do sit-down work 
with rest breaks.  He does not say the Veteran must do sit-
down work that does not allow him to stand or walk around.  
Hence, the Veteran's claimed symptoms do not invalidate the 
opinion of the VA examiner. 

As for the latter contention, the Board recognizes that there 
are often consequences of having a disability that are not 
measured by any assessment of the Veteran's symptoms.  
However, VA's rating schedule is neither intended nor 
equipped to compensate a veteran for loss of income that may 
result from the actions or practices of individual employers.  
A TDIU rating is available for the purpose of compensating a 
Veteran who is unemployable due to the symptoms of his 
service-connected disabilities and their impact on his own 
personal functionality.  In other words, the fact that 
employers may hesitate to hire someone with diabetes mellitus 
out of concern for their own financial status, is not a 
factor for consideration when contemplating the propriety of 
a TDIU rating.  
  
Finally, the Board acknowledges the statement from DLD, one 
of the Veteran's work managers.  DLD stated that the Veteran 
was let go in 2003 because he could not work a full shift as 
a bartender due to pain in his back and foot pain because the 
pain would not be relieved by sitting down for a break.  
Additionally, she stated that he would become disoriented and 
had memory problems when his blood sugar would drop.  
However, again, the Board finds that this statement alone 
does not demonstrate unemployability.  Rather, the statement 
merely reinforces the October 2008 VA examiner's opinion that 
the Veteran can do sit-down work.  Additionally, whatever 
problems the Veteran had due to low blood sugar would be 
remedied by proper control of his diabetes mellitus, and 
currently the Veteran has good control of his diabetes 
mellitus. 

Thus, the competent evidence of record is against the Veteran 
being unable to obtain or maintain substantially gainful 
employment due to his service-connected disabilities.  
Accordingly, the Board concludes that a TDIU rating is not 
warranted.

IV. Conclusion

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, in 
the present case, the preponderance of the evidence is 
against the Veteran's claims of entitlement to service 
connection for hypertension and entitlement to a TDIU rating.  
Therefore, his claims must be denied. 



ORDER

Service connection for hypertension, secondary to service-
connected diabetes mellitus, type II, is denied.

A TDIU rating is denied.



____________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


